DETAILED ACTION
This Office Action is in response to Application 16/885,455 filed on May 28, 2020.
Claims 16 - 35 are being considered on the merits.
Claims 1 – 15 are cancelled and not being considered on the merits. 
Claims 16 – 35 are new. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
One information disclosure statement (IDS) was submitted with Application 16/885,455. The IDS submitted on May 28, 2020 was filed on the mailing date of the Application 16/885,455 on December May 28, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on May 28, 2020 have been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.


Drawings
The drawings submitted on May 28, 2020 are accepted. 

Claim Objections
Claim16 objected to because of the following informality:  missing a hyphen between “jaw” and “facing” in the fourth limitation (i.e., “jaw facing” should be “jaw-facing”).  Appropriate correction is required. For purposes of the examination, “jaw facing” shall be construed as “jaw-facing.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 – 35 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more or non-statutory subject matter.

STEP 1
Claim 16 recites a method, which is a process. Thus, the claim is directed to a process and falls within at least one of the four categories of the patent eligible subject matter, under 35 U.S.C. 101. 

STEP 2A PRONG ONE
Notwithstanding that Claim 16 is directed to patent eligible subject matter, Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed method recites the following limitations: “obtaining a digital 3D representation of the set of teeth, where the digital 3D representation is based on a 3D scan of a pre-prepared configuration of the set of teeth,”  “virtually sectioning the part of the digital 3D representation corresponding to the teeth in said region using at least one 3D sectioning spline,” “determining at least part of the inter-proximal surfaces of the virtually sectioned teeth,” and  “determining a jaw-facing surface for the dental component, where the jaw facing surface is configured for facing a surface which is not available in the digital 3D representation of the pre-prepared set of teeth.”
 
The first limitation “obtaining a digital 3D representation of the set of teeth, where the digital 3D representation is based on a 3D scan of a pre-prepared configuration of the set of teeth,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “obtaining” in the context of the claim encompasses the user remembering and thinking about a digital 3D representation of the set of teeth. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

 Similarly, the second limitation “virtually sectioning the part of the digital 3D representation corresponding to the teeth in said region using at least one 3D sectioning spline,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “sectioning” in the context of the claim encompasses the user thinking and mentally segmenting the part of the digital 3D representation into regions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the second limitation recites an abstract idea.

The third limitation “determining at least part of the inter-proximal surfaces of the virtually sectioned teeth,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “determining” in the context of the claim encompasses the user determining, mentally, at least part of the inter-proximal surfaces. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the third limitation recites an abstract idea.

Finally, the fourth limitation “determining a jaw-facing surface for the dental component, where the jaw facing surface is configured for facing a surface which is not available in the digital 3D representation of the pre-prepared set of teeth” as drafted, this limitation is a process that, under its broadest reasonable interpretation. For example, “determining” in the context of the claim encompasses the user determining, mentally, a jaw-facing surface for the dental component. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the fourth limitation recites an abstract idea.

Accordingly, the claim 16 recites four abstract ideas, which are judicial exceptions. 

STEP 2A PRONG TWO
Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the four abstract ideas are directed towards a judicial exception/abstract idea. In other words, an abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application

Besides the four aforementioned abstract ideas, the claim16  recites one additional element:  1) language linking the method to a 3D virtual model of a dental component (e.g., “for generating a 3D virtual model of a dental component for a region of a patient's set of teeth”). The additional element is literally nothing more than attempt to generally link the use of the judicial exceptions to the particular field of 3D virtual model of a dental component. Accordingly, the additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. Even when viewed in combination, the additional element in this claim does no more than automate mental processes that the user used to perform manually, using the virtual environment as a tool. Therefore, claim 16 is directed to an abstract idea.

STEP 2B
Last, 35 U.S.C 101 requires the Examiner to determine whether claim 16 includes additional elements that are sufficient to amount to significantly more than the judicial exceptions. In the Examiner’s view, claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.

As discussed above with respect to integration of the abstract ideas into a practical application, the additional element that the claimed method is to be applied to a system is no more than an attempt to generally link the use of the judicial exceptions to the particular field of 3D virtual model of a dental component. A mere attempt to generally link the use of judicial exception to a field of use cannot
provide an inventive concept.  Again, as mentioned above with respect to integration of abstract ideas into a practical application, the additional element in this claim, even when viewed in combination, do no more than automate mental processes that the user used to perform by hand, using the virtual environment as a tool. Accordingly, claim 16, as a whole, does not provide an inventive concept and is not patent eligible.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As a claim that depends upon claim 16, claim 17 inherits the abstract ideas from claim 16 and is representative of claims 18 -30. Moreover, claim 17 includes additional elements that further detail the inherited abstract ideas “determining” (i.e., by determining jaw-facing surfaces comprises the jaw-facing surface of the pontic of said dental component) . Merely further detailing an abstract idea is no more than re-reciting the abstract idea because the further detailed abstract idea still remains either a process capable of performance in the mind or a mathematical concept. Accordingly, claim 17 (as well as claims 18 - 30) does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

With respect to claim 31‐35, they are substantially similar to claims 16‐30, respectively, and are
rejected in the same manner, and the same reasoning applying.

Please note: Examiner invites the Applicant to amend claim 16, and 31 to include a limitation where
the “jaw-facing surface” are used, for example, to adjust the operation of the method (e.g., actual manufacturing the dental component based on the 3D virtual model taking account of determined jaw-facing surface). Inclusion of such a limitation into all the independent claims would integrate the abstract ideas/judicial exceptions into a practical application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims  16 - 35 are rejected as being unpatentable over Steingart (US Pub. 2009/0248184) in view of  Karkar (US Pub. 2010/0105009). 

Regarding claim 16, Steingart teaches: 
a method for generating a 3D virtual model of a dental component for a region of a patient's set of teeth, where the dental component comprises a temporary bridge restoration or a diagnostic wax-up bridge, such that the dental component comprises crowns and at least one pontic (Abstract; See also para [0016]), wherein the method comprises: 
obtaining a digital 3D representation of the set of teeth, where the digital 3D representation is based on a 3D scan of a pre-prepared configuration of the set of teeth (para [0138]; See also [0016]); 
virtually sectioning the part of the digital 3D representation corresponding to the teeth in said region using at least one 3D sectioning spline (paras [0138] -  [0139]; See also [0016]);
 determining at least part of the inter-proximal surfaces of the virtually sectioned teeth ([0139]; See also [0016]); and 
determining a jaw-facing surface for the dental component (para [0243]), 

Steingart specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 
[0138] Furthermore, the STL mesh files created in the scanning process are quite large and are monolithic. For further processing in Dental systems, it is common to separate the mesh into smaller segments (corresponding to individual teeth) as required. In one example, this can be accomplished manually, by having the user select a range of triangles on the mesh, by paint or planar selection, and then creating a segment based on this manual input.

[0139] Automatic segmentation requires a set of input horizontal x and y positions (in millimeters) corresponding to the centers of the teeth to be segmented. These positions are specified by the scanning device and are input by the user during the scanning process. Using this input, the system calculates the vertical z positions at each x,y by ray casting downwards in the -z direction to find a z intersection point with the mesh. The resulting xyz points are then used as seed points to do "flood fill" selections of the mesh triangles. In a flood fill, all adjacent connected triangles from a starting point become selected in an iterative process. The selection propagation is limited by a lower cutoff plane at a specified distance (measured in the -z direction down from the seed point) and a cutoff number of polygons, which prevents excessive selection, flooding, in the x and y directions. Each selection area represents a tooth, which is then made into a separate meshed scan segment.


[0243] Voxels and/or haptic feedback may also be used for dynamic bite articulation. Many dental restorations are designed and tested using a physical bite articulator, where the upper and lower jaw may interact with one another allowing the lab tech to provide designs with proper occlusion or fit. Using haptics, a user may manipulate the lower jaw against the upper jaw to physically feel the virtual fit, in a fashion that mimics a physical model and articulator.


	but, Steingart may not explicitly disclose where: 
the jaw facing surface is configured for facing a surface which is not available in the digital 3D representation of the pre-prepared set of teeth.

However, Karkar teaches: 
the jaw facing surface is configured for facing a surface which is not available in the digital 3D representation of the pre-prepared set of teeth (Karkar: paras [0092] – [0094]: “missing tooth”).


Karkar specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

[0092] According to some embodiments, shapes for the surfaces may also be arrived at by, e.g. ,iteratively determining the biting surface shape or crown and root body that reduces stress/strain on the enamel or supporting jaw. In these embodiments, a finite element model (FEM) may be utilized to predict the stress/strain distribution for the missing tooth model and associated anatomical structure supporting the missing tooth. A stress distribution is computed for a first body, the contour of this bod yis then modified to reduce the stress concentrations, then the model re-run to arrive at an improved or optimal shape from the perspective of reducing stress concentrations. Mesh generation algorithms are available that can efficiently regenerate an FEM in order to perform this type of iterative or step-wise analysis on a desktop computer. This technique may also be utilized to identify key load points for implant planning and selection, as described in greater detail, below.
[0093] After the missing tooth shape has been selected, or as part of the tooth shape selection process, a cut shape for the tissue punch and the gingival model may be determined for the missing tooth. This modeled cut or punch is part of a gingival model incorporated into the missing tooth model. Unlike existing methods for a tissue punch, the disclosure describes a method for producing a tissue punch that matches the natural contours of the missing tooth. Additionally, the tissue punch account sfor factors such as permitting proper blood flow within the papilla between teeth and the natural position of the missing tooth relative to the gum line. With a properly designed tissue punch, the tissue will heal in such a way as to produce a more natural contour, as planned in the digital design. In the existing methods a tissue punch simply creates a circular hole to accommodate the fixture.

[0094] The associated gingival model (i.e., a model of the tissue after implant is installed) is based on the tissue model created earlier. The gingival model is, in general, based on the patient's dentition and tissue geometry relative to the dentition, including the depth of the tissue. Preferably, a software tool is used to enable a user to pre-define and sculpt gingival contours and emergence profiles of teeth for optimal tissue recovery and aesthetics. The gingival model is discussed in greater detail, below, in connection with methods for abutment design.


At the time of the invention, it would have been obvious, at an artisan of ordinary skill in
the dental arts to have used the jaw facing surface that is configured for facing a surface which is not available in the digital 3D representation of the pre-prepared set of teeth. The motivation for doing so would have been, to produce accurate dental components faster and at a lower cost and yet still maintain a quality fit and, thus, eliminating subsequent return trips to the restorative dentist or surgent due to lack of compatibility with jaw facing surface and surface not available in the digital 3D representation  (Karkar: paras : [0017] - [0018]).

Therefore, at the time of the invention, it would have been obvious, to have combined the
teachings of Karkar with the teachings of Steingart in order to obtain the invention as specified in claims 16-30.  

Regarding claim 17, modified Steingart teaches all the limitations of claim 16.
Modified Steingart further teaches and Steingart also teaches wherein: 
the jaw-facing surface comprises the jaw-facing surface of the pontic of said dental component (Steingart: para [0036]).


Regarding claim 18, modified Steingart teaches all the limitations of claim 16.
Modified Steingart further teaches and Steingart also teaches wherein: 
the jaw-facing surface comprises the jaw-facing surface of a least one of the crowns of said dental component  (Steingart: para [0089]).



Regarding claim 19, modified Steingart teaches all the limitations of claim 16.
Modified Steingart further teaches wherein: 	
determining the jaw-facing surface comprises estimating at least a part of the surface which is not available in the 3D representation (Steingart: para [0243] &  Karkar: paras [0092] – [0094]).

Regarding claim 20, modified Steingart teaches all the limitations of claim 16.
Modified Steingart further teaches and Steingart also teaches where: 
the 3D sectioning spline for a tooth is adapted to extend over at least one inter-proximal surface of that tooth (Steingart: para [0245]).

Regarding claim 21, modified Steingart teaches all the limitations of claim 16.
Modified Steingart further teaches and Steingart also teaches comprises: 
virtually removing one or more teeth from the digital 3D representation, such as a tooth which is to be replaced by the pontic or a tooth which is to be prepared for accepting a crown (Steingart: para [0221]).

Regarding claim 22, modified Steingart teaches all the limitations of claim 16.
Modified Steingart further teaches and Steingart also teaches comprises: 
generating a virtual preparation for the tooth or a virtual gingival (Steingart: para [0013]).



Regarding claim 23, modified Steingart teaches all the limitations of claim 22.
Modified Steingart further teaches and Steingart also teaches wherein: 
the virtual gingival is generated at the position in the digital 3D representation corresponding to the position at which the pontic is to be arranged  (Steingart: para [0013]).

Regarding claim 24, modified Steingart teaches all the limitations of claim 22.
Modified Steingart further teaches and Steingart also teaches wherein: 
at least a part of the dental component is designed based on the virtual gingival (Steingart: para [0013]).
.
Regarding claim 25, modified Steingart teaches all the limitations of claim 22.
Modified Steingart further teaches and Steingart also teaches comprises: 
replacing the virtually removed tooth with the virtual preparation or the virtual gingival in the digital 3D representation of the set of teeth (Steingart: para [0221]).

Regarding claim 26, modified Steingart teaches all the limitations of claim 22.
Modified Steingart further teaches and Steingart also teaches wherein: 
the jaw-facing surface of the pontic is shaped according to the virtual gingival at the position in the digital 3D representation corresponding to where the pontic is to be arranged  (Steingart: para [0036]).


Regarding claim 27, modified Steingart teaches all the limitations of claim 22.
Modified Steingart further teaches and Steingart also teaches wherein: 
the virtual gingival is generated based on the digital 3D representation, or is selected from a library of gingival profile templates, or is generated by freeform modeling using flexible sculpt tools (Steingart: para [0221]).

Regarding claim 28, modified Steingart teaches all the limitations of claim 16.
Modified Steingart further teaches and Steingart also teaches wherein: 
the method comprises providing a diagnostic wax-up for the teeth of the dental component and generating a 3D virtual combined model by virtually replacing one or more teeth of the digital 3D representation with teeth according to the virtual diagnostic wax-up (Steingart: para [0145] – [0146]).

Regarding claim 29, modified Steingart teaches all the limitations of claim 16.
Modified Steingart further teaches and Steingart also teaches wherein: 
at least one anatomical surface of the 3D virtual model of the dental component is derived from the shape of the teeth in the pre- prepared configuration or from the virtual diagnostic wax-up (Steingart: para [0145] – [0146]).


Regarding claim 30, modified Steingart teaches all the limitations of claim 16.
Modified Steingart further teaches and Steingart also teaches wherein: 
the crown parts of the dental component are shaped according to an egg-shell configuration (Steingart: para [0145] – [0146]).

Regarding claims 31 – 35, modified Steingart teaches method for generating a 3D virtual model of a dental component for a region of a patient's set of teeth, where the dental component comprises a temporary bridge restoration or a diagnostic wax-up bridge of claims 16 – 30. Therefore,
modified Steingard teaches the non-transitory computer readable medium encoded with a program to cause a computer to execute a method for generating a 3D virtual model of a dental component for a
region of a patient's set of teeth. 

Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Rubbert (US Pub. 2003/0096210):  teaches the method of manufacturing orthodontic appliance based on virtual model.  
Burger (US Pub. 2006/0105294): teaches Cad system for designing a dental prosthesis. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        09/30/2022



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115